Appellant was convicted of illegally voting. Court adjourned on 20th day of September, 1913. The statement of facts was filed on 17th day of October, more than twenty days after the *Page 621 
adjournment of court; and the bills of exception were filed on the 19th day of October. Under the decisions the evidence and the bills of exception can not be considered on this appeal. Without these the matters set up in the motion for a new trial can not be considered.
The judgment will therefore be affirmed.
Affirmed.